Continuation of 12:
The AFCP request filed 4/6/2022 has been fully considered but does not place the case in condition for allowance for the following reasons.  The proposed amendments change the scope of claim 1 and its dependents, raising new issues that would require further search and/or consideration. Applicant's arguments rely on the proposed amendments which have not been entered.

The proposed amendment to claim 1 includes the newly added limitations:
“a third stack of semiconductor layers adjacent one of the first pair of source and drain feature such that the one of the first pair of source and drain feature is sandwiched between the first stack of semiconductor layers and the third stack of semiconductor layers”, 
“a gate spacer layer disposed on the third stack of semiconductor layers”, and
“an etch stop layer disposed over a top surface of the gate spacer layer and the first pair of source and drain features”.  

Claim 1 stands rejected under 35 USC § 103 as being unpatentable over Kim et al. (PG Pub. No. US 2018/0158836 A1) in view of Cho et al. (PG Pub. No. US 2018/0294331 A1).
Kim teaches a first pair of source and drain features (¶ 0156: 250), a first stack of semiconductor layers (210 and/or 410), and gate spacer layers (240) over the first stack of semiconductor layers (fig. 57).  Kim does not teach a third stack of semiconductor layers, or an etch stop layer disposed over a top surface of the gate spacer layers and the first pair of source and drain features.
Yeh et al. (US 2020/0312956 A1) teaches a semiconductor device (fig. 12 among others) including a first pair of source and drain features (¶ 0040: 56), a first stack of semiconductor layers (¶ 0024 & fig. 12: middle portion of 21 stack), a third stack of semiconductor layers adjacent one of the first pair of source and drain feature (¶ 0024 & fig. 12: end portion of 21 stack) such that the one of the first pair of source and drain feature is sandwiched between the first stack of semiconductor layers and the third stack of semiconductor layers (fig. 12: 56 sandwiched between middle and end portions of 21 stack), and a gate spacer layer (¶ 0029: 38) over the third stack of semiconductor layers (fig. 12: 38 disposed over end portion of 21 stack).
Similarly, Yang et al. (US 2020/0051981 A1) teaches a semiconductor device (fig. 28) including a first source and drain feature (¶ 0052: 162) sandwiched between a first stack of semiconductor layers (¶ 0014: middle stack of 106/NSS) and a third stack of semiconductor layers (end portion of stack 106/NSS), and a gate spacer layer (¶ 0037: 130) over the third stack of semiconductor layers (fig. 28).  Yang further appears to implicitly teach an etch stop layer disposed over a top surface of the gate spacer layers and the first pair of source and drain features (¶ 0138 & figs. 27-28: gate spacer 130 and source/drain features 162 protected while forming contact holes 190H).
It appears that Yeh and/or Yang, either alone or in combination with Kim, teaches the newly added limitations in the proposed amendment to claim 1.  Accordingly, the proposed amendments do not clearly place claim 1 in condition for allowance.

The proposed amendments to claims 21 and 25 include previously-identified allowable subject matter, and are allowable over the cited prior art.  However, since a decision on determining allowability of at least claims 1-5 and 7-8 could not be made within the guidelines of the AFCP request, the proposed amendments have not been entered, and the rejection of record is maintained.


/BRIAN TURNER/               Examiner, Art Unit 2894